United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
P.A., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Buston, OH, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant1
Office of Solicitor, for the Director

Docket No. 17-1013
Issued: November 1, 2017

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
ALEC J. KOROMILAS, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On April 10, 2017 appellant, through counsel, filed a timely appeal from a February 27,
2017 merit decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to
the Federal Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the
Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant met her burden of proof to establish that her left knee
osteoarthritis is causally related to factors of her federal employment.
1

In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for
legal or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R.
§ 501.9(e). No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An
attorney or representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject
to fine or imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On February 24, 2016 appellant, then a 64-year-old rural carrier, filed an occupational
disease claim (Form CA-2) alleging that she sustained osteoarthritis of the left knee as a result of
bending and pulling heavy objects in the course of her federal employment. She first became
aware of her condition and its relationship to her employment on January 21, 2016. Appellant
did not stop work.
In a written statement, appellant explained that the use of her knees was an integral part
of her duties, which consisted of standing and casing mail for four to five hours per day
depending on the volume of mail, loading mail into trays and carts, pushing the carts to the dock,
and loading the trays of mail onto a truck. She noted that performing these duties required
bending and twisting of the knees.
In a progress note dated June 8, 2012, Dr. Michael Kellis, Board-certified in sports
medicine, noted that appellant visited his office for evaluation of her left knee. Appellant told
Dr. Kellis that she had bumped her left knee on a bin and had begun to experience pain and
swelling of the left knee. She denied any other trauma or injury. Dr. Kellis diagnosed her with
osteoarthritic changes of the left knee, aggravated at the time of impact.
On September 9, 2013 Dr. Kellis noted that appellant had returned for evaluation of her
left knee condition, which she had been dealing with for many years. He noted that her knee was
“bone-on-bone” and would eventually require knee replacement.
In a progress note dated November 11, 2013, Dr. Kellis noted that appellant had been
experiencing pain in her left knee, and that she had recently tripped over a dog biscuit on the
floor, which tweaked and sprained the knee. He noted that he was concerned about additional
trauma, and would schedule a Supartz injection.
In an operative report dated November 21, 2016, Dr. Kellis recorded an infrapatellar
Supartz injection to appellant’s left knee. He noted that prior injections had resulted in
substantial improvement.
In a report dated January 21, 2016, Dr. Kellis examined appellant and diagnosed her with
unilateral primary osteoarthritis of the left knee. He noted that appellant’s knee needed to be
replaced. Dr. Kellis noted no acute trauma, but noted that appellant had fractured her patella
many years before the visit.
By letter dated April 8, 2016, OWCP informed appellant that she had not submitted
sufficient documentation to support her claim. It noted that she had not submitted medical
reports establishing that her diagnosed left knee osteoarthritis was caused or aggravated by duties
of her federal employment. OWCP asked appellant to respond to a questionnaire. Appellant
was afforded 30 days to submit the additional evidence.
On May 10, 2016 appellant responded to the questionnaire. She detailed the duties her
federal employment she alleged had aggravated her left knee condition, including standing while
casing mail, putting cased mail into trays, loading the trays onto carts, pushing carts out to a
loading dock, and loading the mail delivery truck. Appellant further explained the delivery
2

process itself, particularly the cramped conditions of her delivery truck. She noted that she
attended football games, but did not play any sports or participate in strenuous activities because
she was too tired after work. Appellant explained that the date of injury she reported was the
date that she found out that her knee had to be replaced.
By letter dated April 25, 2016, Dr. Kellis noted that appellant had osteoarthritic changes
of the left knee and had worked for the Federal Government as a rural mail carrier for 29 years.
He explained, “[appellant] has had a contusion of the patella in the past, as well as various other
over-use syndromes related to her employment. She has been climbing in and out of the mail
truck for many years, and her knee is in a very precarious position while driving the mail truck.
It puts her at an angle that causes a lot of pressure to be placed onto the patella, as well as onto
the medial joint surface.” Dr. Kellis opined:
“I do believe that [appellant’s] condition of osteoarthritis was caused and/or
aggravated by factors of her employment. I believe her duties as a rural mail
carrier caused the problem versus any natural aging process. It is important to
note that this has been the knee that has been repetitively stressed on the job and
that her opposite knee is pristine. There has never been a significant problem or
aggravation of the opposite knee.”
Dr. Kellis noted that he had reviewed appellant’s employment, as well as pictures and videos of
her mail truck. He concluded, “There is no question in my mind that this patient’s osteoarthritic
changes were a direct and proximate result of her employment.”
By decision dated May 23, 2016, OWCP denied appellant’s claim. It found that although
Dr. Kellis had rendered a medical opinion on the cause and/or aggravation of appellant’s left
knee condition, his report was insufficient because he failed to opine whether the condition was
actually caused by duties of her employment, or merely aggravated. OWCP determined that
because Dr. Kellis had not sufficiently discussed how past trauma to her left knee could have
resulted in her current condition, his opinion on the cause or aggravation of the condition was not
well rationalized.
On June 6, 2016 appellant, through counsel, requested a telephonic hearing before an
OWCP hearing representative.
By letter dated September 27, 2016, the employing establishment notified OWCP that
appellant planned to retire effective November 10, 2016.
The hearing was held on January 23, 2017. At the hearing, appellant noted that when she
first began working at the employing establishment, she used her own vehicle for mail delivery.
She stated that she had to straddle the seat for about 15 years, while she drove on the wrong side
of the car, using her left knee as the accelerator and the gas. For seven years, she had used a
truck supplied by the employing establishment, which she stated was very small, and required
her to bend to enter the vehicle and to load it, and that all of her duties required using her knee.
Appellant stated that Dr. Kellis had told her that her problem was work related, and that duties of
her employment had caused an aggravation of osteoarthritis. Counsel argued that Dr. Kellis’
April 25, 2016 report had been improperly rejected as not establishing appellant’s claim because

3

even if it was not fully rationalized, it was the only medical evidence of record and it, therefore,
established a prima facie claim requiring OWCP to further develop the medical evidence. He
requested that OWCP direct appellant to a second opinion examination and further develop the
medical evidence.
By decision dated February 27, 2017, the hearing representative affirmed OWCP’s
May 23, 2016 decision. She found that because Dr. Kellis’ report of April 25, 2016 did not
mention appellant tripping at home or striking her knee against a bin, it did not suffice to
establish causal relationship. The hearing representative explained that omitting appellant’s
history of tripping at home or striking her knee against the bin amounted to “not giv[ing] a
rationalized opinion based upon a complete history.”
LEGAL PRECEDENT
An employee seeking benefits under FECA has the burden of proof to establish the
essential elements of his or her claim, including the fact that the individual is an employee of the
United States within the meaning of FECA, that the claim was filed within the applicable time
limitation, that an injury was sustained while in the performance of duty as alleged, and that any
disability or specific condition for which compensation is claimed is causally related to the
employment injury.3 These are the essential elements of every compensation claim regardless of
whether the claim is predicated on a traumatic injury or an occupational disease.4
To establish that an injury was sustained in the performance of duty in an occupational
disease claim, a claimant must submit the following: (1) medical evidence establishing the
presence or existence of the disease or condition for which compensation is claimed; (2) a factual
statement identifying employment factors alleged to have caused or contributed to the presence
or occurrence of the disease or condition; and (3) medical evidence establishing that the
employment factors identified by the claimant were the proximate cause of the condition for
which compensation is claimed or, stated differently, medical evidence establishing that the
diagnosed condition is causally related to the employment factors identified by the claimant.
The claimant has the burden of establishing by the weight of reliable, probative, and
substantial evidence that the condition for which compensation is sought is causally related to a
specific employment incident or to specific conditions of employment.5 An award of
compensation may not be based on appellant’s belief of causal relationship. Neither the mere
fact that a disease or condition manifests itself during a period of employment nor the belief that
the disease or condition was caused or aggravated by employment factors or incidents is
sufficient to establish a causal relationship.6

3

Gary J. Watling, 52 ECAB 278, 279 (2001); Elaine Pendleton, 40 ECAB 1143, 1145 (1989).

4

Michael E. Smith, 50 ECAB 313, 315 (1999).

5

Roma A. Mortenson-Kindschi, 57 ECAB 418, 428 n.37 (2006); Katherine J. Friday, 47 ECAB 591, 594 (1996).

6

P.K., Docket No. 08-2551 (issued June 2, 2009); Dennis M. Mascarenas, 49 ECAB 215, 218 (1997).

4

Causal relationship is a medical issue and the medical evidence generally required to
establish causal relationship is rationalized medical opinion evidence.7 Rationalized medical
opinion evidence is medical evidence which includes a physician’s reasoned opinion on whether
there is a causal relationship between the claimant’s diagnosed condition and the compensable
employment factors. The opinion of the physician must be based on a complete factual and
medical background of the claimant, must be one of reasonable medical certainty, and must be
supported by medical rationale explaining the nature of the relationship between the diagnosed
condition and the specific employment factors identified by the claimant.8 The weight of
medical evidence is determined by its reliability, its probative value, its convincing quality, the
care of analysis manifested, and the medical rationale expressed in support of the physician’s
opinion.9
ANALYSIS
Appellant alleged that she sustained osteoarthritis of the left knee as a result of factors of
her federal employment. OWCP denied her claim finding that she had not submitted sufficient
medical evidence to establish a causal relationship between her claimed condition and factors of
her federal employment.
The Board finds that appellant has not submitted sufficient evidence to establish that her
left knee osteoarthritic condition was caused or aggravated by factors of her federal employment.
By letter dated April 25, 2016, Dr. Kellis noted that appellant had osteoarthritic changes
of the left knee and had worked for the Federal Government as a rural mail carrier for 29 years.
He explained that appellant had over-use symptoms related to her employment, and noted that
she had previously had a contusion of her patella. Dr. Kellis noted that, when she was driving
her mail truck, it put her knee in a very precarious position, placing pressure on her patella and
medial joint surface. He opined:
“I do believe that [appellant’s] condition of osteoarthritis was caused and/or
aggravated by factors of her employment. I believe her duties as a rural mail
carrier caused the problem versus any natural aging process. It is important to
note that this has been the knee that has been repetitively stressed on the job and
that her opposite knee is pristine. There has never been a significant problem or
aggravation of the opposite knee.”
Dr. Kellis noted that he had reviewed appellant’s employment, as well as pictures and videos of
her mail truck. He concluded, “There is no question in my mind that this patient’s osteoarthritic
changes were a direct and proximate result of her employment.”
Appellant also submitted an operative report and office notes from Dr. Kellis from 2012
through 2016. In these notes, Dr. Kellis recounts that she visited him on June 8, 2012 due to
7

Elizabeth H. Kramm (Leonard O. Kramm), 57 ECAB 117, 123 (2005).

8

Leslie C. Moore, 52 ECAB 132, 134 (2000).

9

Jennifer Atkerson, 55 ECAB 317, 319 (2004); Naomi A. Lilly, 10 ECAB 560, 573 (1959).

5

knee pain after she bumped her knee on a bin; and that she visited him on November 11, 2013
after she tripped on a dog biscuit, resulting in knee sprain and “tweaking.”
The Board finds that Dr. Kellis’ April 25, 2016 report does not provide a complete
history of injury, and is, therefore, of limited probative value regarding the issue of causal
relationship. The Board has explained that a medical opinion regarding causal relationship must
be based on a complete, accurate factual and medical history. Therefore the opinion cannot omit
discussion of other factors that affect appellant’s condition.10 Dr. Kellis’ April 25, 2016 report
did not contain a discussion of any prior traumatic injuries to the same bodily member, despite at
least two prior injuries being documented in his earlier reports. While, in his June 8, 2012
report, Dr. Kellis related that appellant had osteoarthritic changes which were aggravated when
she bumped her knee on a bin, and in September 2013 he related that appellant’s knee was boneon-bone, he did not explain why appellant’s prior knee condition did not relate to her current left
knee condition. A well-rationalized opinion is particularly warranted when there is a history of
preexisting condition.11
Dr. Kellis also did not provide a biomechanical explanation of how appellant’s federal
employment duties resulted in her left knee condition, either by direct causation or aggravation.
Without explaining how physiologically the movements involved in appellant’s employment
duties caused or contributed to her diagnosed condition, his opinion on causal relationship is
equivocal in nature and of limited probative value.12 His reports therefore did not provide the
necessary medical rationale explaining the nature of the relationship between the diagnosed
condition and the specific employment factors identified by the claimant.13
As appellant has not submitted any rationalized medical evidence to support her claim for
compensation for left knee osteoarthritis, she has not met her burden of proof to establish a
claim.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant failed to meet her burden of proof to establish that her left
knee osteoarthritis is causally related to factors of her federal employment.

10

See J.S., Docket No. 15-0619 (issued July 17, 2015).

11

See D.M., Docket No. 16-0346 (issued June 15, 2017).

12

See S.C., Docket No. 17-0103 (issued May 2, 2017).

13

Supra note 8.

6

ORDER
IT IS HEREBY ORDERED THAT the February 27, 2017 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: November 1, 2017
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

7

